         Case 1:08-cr-00413-SHR Document 43 Filed 08/06/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 : Civil No. 1:08-CR-413
                                          :
              v.                          :
                                          :
JOHN A. IORIO,                            : Judge Sylvia H. Rambo


                             MEMORANDUM

        Before the court is Defendant John A. Iorio’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docs. 34, 37.) For the reasons set

forth below, the motion will be denied.

   I.      BACKGROUND

        In June 2009, Defendant John A. Iorio was convicted of charges relating to

child pornography and enticement of a minor. (See Doc. 27-2.) The court sentenced

Mr. Iorio to a term of imprisonment of 240 months in accordance with the plea

agreement he reached with the government. Today, Mr. Iorio is incarcerated at FCI

Danbury. He has served approximately 148 months of his sentence—around 62%—

and is projected for release in March 2025.

        On May 21, 2020, Mr. Iorio submitted a pro se motion for a reduction in

sentence under the compassionate release statute. (Doc. 34.) Five days later, upon

review of the motion, this court issued an order appointing the Federal Public

Defender “to promptly determine whether John A. Iorio is potentially eligible for


                                          1
           Case 1:08-cr-00413-SHR Document 43 Filed 08/06/20 Page 2 of 6




the requested relief and, if so, to file any appropriate motion on defendant’s behalf.”

(Doc. 35.)

         On May 22, 2019, the warden of FCI Danbury denied Mr. Iorio’s previously-

submitted request for a reduction in sentence under the compassionate release

statute.

         On June 29, 2020, Mr. Iorio submitted through counsel a brief in support of

his request for a reduction in sentence. (Doc. 37.) The government has responded in

opposition (Doc. 41) and Mr. Iorio has replied. (Doc. 42.) The matter is thus ripe for

disposition.

   II.      STANDARD OF REVIEW

         Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

         If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons


                                           2
        Case 1:08-cr-00413-SHR Document 43 Filed 08/06/20 Page 3 of 6




warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission’s relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2 Medical conditions that

qualify as “extraordinary and compelling reasons” include:

         (1) suffering from a serious physical or medical condition,
         (2) suffering from a serious functional or cognitive impairment, or
         (3) experiencing deteriorating physical or mental health because of
             the aging process
    that substantially diminishes the ability of the defendant to provide self-
    care within the environment of a correctional facility and from which he
    or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii).

      Other grounds may also qualify as extraordinary and compelling reasons. See

id., cmt. n.1(D). Under 18 U.S.C. § 3553(a), the court considers multiple factors,

including, among other things, (1) “the nature and circumstances of the offense and

the history and characteristics of the defendant”; (2) “the need for the sentence

imposed…to protect the public from further crimes of the defendant”; (3) “the need

for the sentence imposed…to afford adequate deterrence to criminal conduct”; and

(4) “the need for the sentenced imposed…to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense.” The

burden rests with the defendant to show that a reduction in sentence is proper. United

                                          3
           Case 1:08-cr-00413-SHR Document 43 Filed 08/06/20 Page 4 of 6




States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d

1352, 1356 (11th Cir. 2014).

    III.    DISCUSSION

       Mr. Iorio’s motion seeks his compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). Mr. Iorio today is 63 years-old. He suffers from various medical

conditions including esophageal reflux, hyperlipidemia, a urinary disorder, an

enlarged prostate with lower urinary tract symptoms, elevated blood pressure,

tachycardia (a racing heart), and vertigo. (Doc. 37, p. 2 of 10.) Mr. Iorio argues that

these illnesses, and particularly his tachycardia and elevated blood pressure, increase

his risk of suffering complications from COVID-19 should he contract the virus at

FCI Danbury, which has a history of COVID-19 infections. FCI Danbury has

experienced one inmate death from COVID-19. Eighty-nine inmates and 61 staff

members have recovered from the virus, and one prisoner and two staff members

have recently tested positive. 1

       The court is nevertheless unpersuaded that Mr. Iorio has shown extraordinary

and compelling circumstances. According to the CDC medical information

presented by Mr. Iorio, only those with “serious” heart conditions are at risk for

severe illness from COVID-19, and there is no suggestion that Mr. Iorio’s



1
     See Federal Bureau of Prisons, COVID-19 Coronavirus,                available   at
https://www.bop.gov/coronavirus/ (last visited August 6, 2020).
                                          4
         Case 1:08-cr-00413-SHR Document 43 Filed 08/06/20 Page 5 of 6




tachycardia rises to such a level. 2 Nor is tachycardia among those enumerated

“serious” heart conditions listed by the CDC such as heart failure, coronary artery

disease, or cardiomyopathies. (See n. 2.) With respect to Mr. Iorio’s high blood

pressure, the CDC information provides that persons with high blood pressure

“might be at increased risk” for severe illness from the virus. (Id.) There is no

indication in the record, however, that Mr. Iorio’s condition cannot be adequately

controlled during his incarceration, and the court declines to find extraordinary and

compelling circumstances based on the potential complications that high blood

pressure might create in the event of infection. See United States v. Armstrong, No.

1:11-CR-89, --- F.Supp.3d ----, 2020 WL 4226520, at *4 (M.D. Pa. July 23, 2020);

United States v. Yanney, No. 4:15-CR-298, 2020 WL 3619077, at *5 (M.D. Pa. July

2, 2020).

       Mr. Iorio’s medical conditions do not rise to extraordinary and compelling

circumstances even when considering them together with FCI Danbury’s history of

COVID-19 infections. Despite a previous outbreak, the virus now appears to be

relatively under control at the institution. Currently, the Bureau of Prisons reports

one active case among prisoners and one active case among staff, and while even

these relatively low numbers provide cause for concern, releasing Mr. Iorio due to


2
 See Centers for Disease Control and Prevention, Coronavirus Disease, People with Certain
Medical Conditions, available at cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html.
                                             5
         Case 1:08-cr-00413-SHR Document 43 Filed 08/06/20 Page 6 of 6




his racing heartbeat and high blood pressure would go beyond the purview of the

compassionate release statute.

      Finally, even if the court were to find extraordinary and compelling

circumstances here, a reduction in sentence would still not be appropriate upon

consideration of the relevant factors outlined in 18 U.S.C. § 3553(a). Mr. Iorio’s

offense and related relevant conduct were serious and disturbing and involved his

repeated efforts to gain access to minor victims and child pornography. In the court’s

view, reducing Mr. Iorio’s sentence by more than seven years would fail to reflect

the grave nature of the offense and history and characteristics of the defendant, and

continued incarceration is necessary to provide adequate deterrence and protect the

public from future crimes. Accordingly, a reduction in sentence is not appropriate.

   IV.    CONCLUSION

      For the reason set forth above, Mr. Iorio’s motion for compassionate release

will be denied. An appropriate order shall follow.



                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: August 6, 2020




                                          6
